Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 1 of 16 PAGEID #: 382




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

HERBERT MITCHEM,
                                              CASE NO. 2:20-CV-04241
       Petitioner,                            JUDGE JAMES L. GRAHAM
                                              Magistrate Judge Chelsey M. Vascura
       v.

WARDEN, NOBLE
CORRECTIONAL INSTITUTION,

       Respondent.

                            REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, has filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. This case matter is before the Court on the Petition, Respondent’s Return of

Writ, Petitioner’s Argument of Procedural History, and the exhibits of the parties. For the

reasons that follow, it is RECOMMENDED that this action be DISMISSED.

                                      I.      BACKGROUND

       Petitioner challenges his September 13, 2017 convictions pursuant to his guilty plea in

the Jackson County Court of Common Pleas on operating a vehicle with a hidden compartment

used to transport a controlled substance and aggravated possession of drugs. The Ohio Fourth

District Court of Appeals summarized the facts and procedural history of the case as follows:

       {¶ 5} The Jackson County Grand Jury returned an indictment charging Herbert
       Mitchem with operating a vehicle with a hidden compartment used to transport a
       controlled substance, aggravated possession of drugs, aggravated trafficking in
       drugs, operating a vehicle while under the influence of alcohol, a drug of abuse,
       or a combination of them, and endangering children. The aggravated possession
       and aggravated trafficking counts included a major-drug-offender specification.
       Mitchem entered a plea of not guilty, and the trial court appointed counsel for
       him.

       {¶ 6} Mitchem filed a motion to suppress evidence seized in a traffic stop and
       statements he made to a state trooper. He alleged the stop was not based on a
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 2 of 16 PAGEID #: 383




      reasonable suspicion, the search of the automobile was unreasonable, and he
      made statements without Miranda warnings while he was in custody.

      {¶ 7} Before a scheduled hearing on the suppression motion, the trial court held a
      pretrial hearing where the state informed the court that in exchange for Mitchem's
      guilty plea to the charges of operating a vehicle with a hidden compartment used
      to transport a controlled substance and aggravated possession of drugs, the state
      would dismiss the major-drug-offender specification to the latter charge and
      dismiss the remaining charges. Under the proposed plea agreement there would be
      no agreed sentence, but the state would recommended [sic] community control for
      the first charge and an eight-year mandatory prison sentence for the second
      charge.

      {¶ 8} After Mitchem advised the trial court that he did not want to take the plea
      offer, the state noted that its plea offer would remain open until the first witness at
      the suppression hearing was sworn in to testify. The trial judge then explained the
      timing of the plea offer to Mitchem. And after Mitchem talked about his right to
      appeal if he took the plea, the judge informed Mitchem that his ability to appeal
      would be limited if he accepted the plea offer:

      JUDGE: ...so what I'm telling you is we start the motion to suppress, this deal is
      done. Now, you said you don't want it but you think about it and before we start
      the hearing you say I'd like to take it that's fine. We get done with the hearing and
      you go I want to take it there's nothing there to take.

      DEFENDANT: At the same time, I get an appeal if I get the eleven (11) right? An
      automatic appeal, right?

      JUDGE: There's no...

      DEFENDANT: ...I don't get to appeal if I take a deal, right?

      JUDGE: You take a deal your ability to appeal is certainly limited. If a jury
      convicts you, yes, you get to... you get to take [an] appeal to the Fourth District
      Court of Appeals.

      DEFENDANT: That might be my better shot because I think lying to a judge is a
      big deal and I believe he would lie.

      (Emphasis added.)

      {¶ 9} A little more than a month later at the scheduled hearing on Mitchem's
      suppression motion, his counsel and the trial court advised him that the state
      intended to supplement its discovery with recorded jail phone calls that contained
      Mitchem's incriminating statements. Counsel then discussed the matter with



                                                2
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 3 of 16 PAGEID #: 384




      Mitchem off the record. When they returned on the record, Mitchem advised the
      trial court that he wanted to accept the state's plea offer.

      {¶ 10} The trial court then proceeded to engage in a detailed Crim.R. 11(C)
      colloquy with Mitchem, who stated that he was not under the influence of drugs,
      had not been threatened, and had not been promised anything besides the terms of
      the plea agreement. Mitchem stated that he was satisfied with his trial attorney's
      services and that he understood that if he pleaded guilty to the charges, he would
      be making a complete admission to them:

      Q. Do you understand the nature of the allegations that you are pleading guilty to
      in Count 1 and amended Count 2?

      A. Yes sir.

      Q. Do you have any question about either offense?

      A. No sir.

      Q. Do you understand that if you plead guilty to these offenses you are making a
      complete admission that you committed these crimes?

      A. Yes sir.

      (Emphasis added.)

      {¶ 11} The trial court advised Mitchem about, and he acknowledged
      understanding, the maximum penalties involved for the offenses and that his
      prison term for aggravated drug possession would be mandatory, without
      opportunity for judicial release. The trial court further advised Mitchem, and he
      acknowledged, that he would be waiving his constitutional rights to jury trial, to
      confront witnesses against him, to have compulsory process for obtaining
      witnesses in his favor, and to require the state to prove beyond a reasonable doubt
      at a trial at which he could not be compelled to testify against himself. Mitchem
      then stated that he understood he had 30 days after he was sentenced to file an
      appeal and that if he could not afford an attorney or the costs of an appeal, the
      court could appoint one for him and assist in paying for the costs of his appeal,
      including a preparation of the transcript.

      {¶ 12} Mitchem also signed a written “ENTRY OF GUILTY PLEA,” stating that
      he desired to withdraw his prior not-guilty plea and plead guilty to the charges of
      aggravated possession of drugs and operating a vehicle with a hidden
      compartment used to transport a controlled substance and that he understood that
      his guilty plea to the crimes constituted “both an admission of guilt and a waiver
      of any and all constitutional, statutory, or factual defenses with respect to such
      crime(s) and this case.” Mitchem further acknowledged in the form that he

                                              3
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 4 of 16 PAGEID #: 385




      waived certain rights, including the right “to appeal the verdict and rulings of the
      trial Court made before or during trial, should those rulings or the verdict be
      against my interests.”

      {¶ 13} After Mitchem informed the court that he had no questions, did not need to
      speak with his trial counsel, and was certain that he wanted to proceed with his
      guilty plea, another exchange occurred. Mitchem expressed both an objection to
      the hidden-compartment charge and his plan to appeal, but ultimately reiterated
      his decision to plead guilty:

      Q. Okay. The Court finds that Mr. Mitchem has signed an Entry of Guilty Plea.
      Alright, Mr. Mitchem, how do you wish to plead to Count 1 of the indictment,
      which is Operating a Vehicle with a Hidden Compartment Used to Transport a
      Controlled Substance, a violation of Revised Code Section 2923.241(C) of the
      Revised Code?

      A. Guilty, I guess.

      Q. Well it's not a guess. It's either you're pleading guilty or you're not.

      A. That's not what it was for but I'll plead guilty to it.

      Q. Um... I just want to make sure I'm... this is clear for the Court of Appeals. You
      understand what you are charged with in Count 1?

      A. Yeah, I'm going to appeal it. I'm... I'm...

      Q. Well, I... I... that's fine but for, to make a clear appellate record I want to make
      sure we are being very clear here.

      ATTORNEY NASH: He cannot accept your plea if you are going to say “well, no
      not really” ...

      A. ...okay... okay... I'm guilty.

      Q. Okay, so you understand that... what Count 1 is?

      A. Yes sir.

      Q. And you are pleading guilty to that?

      A. Yes sir.

      Q. Okay. Then to Count 2, amended Count 2, which is aggravated possession of
      drugs, a violation of Revised Code 2925.11(A) of the Revised Code, a felony of
      the first degree, how are you pleading to that count?

                                                  4
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 5 of 16 PAGEID #: 386




      A. Guilty.

      (Emphasis added.)

      {¶ 14} The trial court then accepted Mitchem's guilty plea.

      At the sentencing hearing the state recommended that the trial court impose an
      eight-year mandatory sentence on Mitchem for his aggravated drug-possession
      conviction because of the seriousness of the offense. The state referred to the
      large amount of drugs confiscated and Mitchem's clear indication to conceal his
      drug activity based on the vehicle's hidden compartment. Mitchem's trial counsel
      argued that the mandatory sentence should be three or four years because
      Mitchem had taken responsibility for his actions by pleading guilty and he had
      been a law-abiding citizen for most of his life. He also stated that the hidden
      compartment was only big enough to put a wallet in it, and not large enough to
      transport a large amount of drugs.

      {¶ 15} Mitchem stated that he did not use the hidden compartment in the car to
      hide the drugs he was transporting. He claimed that he used it to hide money and
      credit cards he carried with him when he stayed at hotels for his asbestos-removal
      job, to prevent hotel “women” and “their boyfriends” from stealing from him if he
      placed his money and credit cards in the hotel safe. He also claimed that he only
      had the drugs with him because he had accepted them as payment for a debt owed
      him by a drug-dealing friend. He said he was transporting the drugs to his mother-
      in-law's house for Easter to figure out what to do with them.

      {¶ 16} The trial court sentenced him to a mandatory prison term of eight years on
      his aggravated drug possession conviction and a five-year term of community
      control thereafter on his conviction for operating a vehicle with a hidden
      compartment used to transport a controlled substance.

      {¶ 17} We granted Mitchem's motion for leave to file a delayed appeal.

      II.    ASSIGNMENTS OF ERROR

      {¶ 18} Mitchem assigns the following errors for our review:

      1. MITCHEM'S PLEA WAS NOT A KNOWING, INTELLIGENT AND
      VOLUNTARY DECISION IN VIOLATION OF HIS RIGHT TO DUE
      PROCESS UNDER THE FOURTEENTH AMENDMENT TO THE UNITED
      STATES CONSTITUTION AND ARTICLE I, SECTION 10 OF THE OHIO
      CONSTITUTION.

      2. TRIAL COUNSEL RENDERED CONSTITUTIONALLY INEFFECTIVE
      ASSISTANCE IN VIOLATION OF MITCHEM'S RIGHTS UNDER THE

                                              5
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 6 of 16 PAGEID #: 387




       FIFTH, SIXTH, AND FOURTEENTH AMENDMENTS TO THE UNITED
       STATES CONSTITUTION AND OHIO CONSTITUTION ARTICLE I, §§ 5, 10
       AND 16.

State v. Mitchem, 4th Dist. No. 17CA10, 2018 WL 5972012, at *1-4 (Ohio Ct. App. Nov. 8,

2018). On November 8, 2018, the appellate court affirmed the trial court’s judgment. Id. On

May 15, 2019, the Ohio Supreme Court declined to accept jurisdiction of the appeal. State v.

Mitchem, 155 Ohio St.3d 1455 (Ohio 2019).

       [O]n May 6, 2019, Appellant filed a motion to vacate or set aside his conviction
       or sentence under R.C. 2953.21, and a motion to withdraw his guilty plea under
       Crim.R. 32.1. On July 5, 2019, the trial court denied both motions. Appellant
       timely appealed each of the denials, which we consolidated for our review.

       {¶3} Appellant asserts two assignments of error—that he received ineffective
       assistance of counsel and that his guilty plea is void for lack of a factual basis. We
       overrule the first assignment of error because it is barred by the doctrine of res
       judicata. We overrule the second assignment of error because Appellant has not
       shown any constitutional violation in the trial court's acceptance of the plea or the
       manifest injustice required under Crim.R. 32.1 to withdraw a guilty plea after
       sentencing. Accordingly, we affirm the denial of both of Appellant's post-
       conviction motions.

State v. Mitchem, 4th Dist. No. 19CA11, 2020 WL 1659349, at *1 (Ohio Ct. App. March 10,

2020). On July 7, 2020, the Ohio Supreme Court declined to accept jurisdiction of the appeal.

State v. Mitchem, 159 Ohio St.3d 1436 (Ohio 2020).

       On August 20, 2020, Petitioner filed this petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254. He asserts that his guilty plea was not knowing, intelligent or voluntary

(claim one); that he was denied the effective assistance of counsel because his attorney forced

him to plead guilty (claim two); and that he is actually innocent of the charges because the drugs

were found behind the seat on the floor board and the car had no hidden compartment (claim

three). It is the Respondent’s position that Petitioner’s claims do not provide a basis for relief.




                                                  6
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 7 of 16 PAGEID #: 388




                                 II.     STANDARD OF REVIEW

       The standards of the Antiterrorism and Effective Death Penalty Act (“the AEDPA”)

govern this case. The United States Supreme Court has described the AEDPA as “a formidable

barrier to federal habeas relief for prisoners whose claims have been adjudicated in state court”

and emphasized that courts must not “lightly conclude that a State’s criminal justice system has

experienced the ‘extreme malfunction’ for which federal habeas relief is the remedy.” Burt v.

Titlow, 571 U.S. 12, 20 (2013) (quoting Harrington v. Richter, 562 U.S. 86, 102 (2011) ); see

also Renico v. Lett, 559 U.S. 766, 773 (2010) (“AEDPA . . . imposes a highly deferential

standard for evaluating state-court rulings, and demands that state court decisions be given the

benefit of the doubt.”) (internal quotation marks, citations, and footnote omitted).

       The AEDPA limits the federal courts' authority to issue writs of habeas corpus and

forbids a federal court from granting habeas relief with respect to a “claim that was adjudicated

on the merits in State court proceedings” unless the state-court decision either

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       Further, under the AEDPA, the factual findings of the state court are presumed to be

   correct:

       In a proceeding instituted by an application for a writ of habeas corpus by a
       person in custody pursuant to the judgment of a State court, a determination of a
       factual issue made by a State court shall be presumed to be correct. The applicant
       shall have the burden of rebutting the presumption of correctness by clear and
       convincing evidence.

28 U.S.C. § 2254(e)(1).

                                                 7
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 8 of 16 PAGEID #: 389




       Accordingly, “a writ of habeas corpus should be denied unless the state court decision

was contrary to, or involved an unreasonable application of, clearly established federal law as

determined by the Supreme Court, or based on an unreasonable determination of the facts in light

of the evidence presented to the state courts.” Coley v. Bagley, 706 F.3d 741, 748 (6th Cir. 2013)

(citing Slagle v. Bagley, 457 F.3d 501, 513 (6th Cir. 2006)), cert. denied sub nom. Coley v.

Robinson, 571 U.S. 992 (2013). The United States Court of Appeals for the Sixth Circuit has

summarized these standards as follows:

       A state court’s decision is “contrary to” Supreme Court precedent if (1) “the state
       court arrives at a conclusion opposite to that reached by [the Supreme] Court on a
       question of law[,] or (2) “the state court confronts facts that are materially
       indistinguishable from a relevant Supreme Court precedent and arrives” at a
       different result. Williams v. Taylor, 529 U.S. 362, 405, 120 S.Ct. 1495, 146
       L.Ed.2d 389. 529 U.S. 362, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000). A state
       court’s decision is an “unreasonable application” under 28 U.S.C. 2254(d)(1) if it
       “identifies the correct governing legal rule from [the Supreme] Court’s cases but
       unreasonably applies it to the facts of the particular ... case” or either
       unreasonably extends or unreasonably refuses to extend a legal principle from
       Supreme Court precedent to a new context. Id. at 407, 529 U.S. 362, 120 S.Ct.
       1495, 146 L.Ed.2d 389.

Id. at 748-49. The burden of satisfying the AEDPA’s standards rests with the petitioner. See

Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                          III.    ANALYSIS

A.     Guilty Plea

       Petitioner asserts that his guilty plea was not knowing, intelligent, or voluntary, because

the trial court failed to advise him that the entry of a guilty plea would substantially reduce the

scope of any potential appeal. This claim plainly lacks merit.

       The state appellate court rejected the claim as follows:

       {¶ 2} Mitchem contends he stated at the plea hearing that he wanted to appeal all
       issues in the case and didn't understand the limiting effect of his plea. However,

                                                  8
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 9 of 16 PAGEID #: 390




      the trial court complied with the requirement of informing him of the effect of his
      guilty plea by advising him that it constituted a complete admission of his guilt of
      the crimes. And it had no duty at the plea hearing to advise Mitchem of his right
      to appeal; that duty arises at sentencing. In fact, at the final pretrial hearing a little
      more than a month earlier, when he rejected the same plea agreement, the trial
      court correctly informed him that his right to appeal would be limited by taking
      the plea. Our de novo review of the record establishes that he entered his guilty
      plea knowingly, intelligently, and voluntarily.

                                                ***

                                         III. LAW AND ANALYSIS

                                          A. Validity of Guilty Plea

      {¶ 19} In his first assignment of error Mitchem asserts that his guilty plea was not
      knowingly, intelligently, and voluntarily made due to the trial court's failure to
      advise him that the effect of his guilty plea would be to substantially reduce the
      scope of appealable issues in contravention of his stated desire. “‘When a
      defendant enters a plea in a criminal case, the plea must be made knowingly,
      intelligently, and voluntarily. Failure on any of those points renders enforcement
      of the plea unconstitutional under both the United States Constitution and the
      Ohio Constitution.’” State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897
      N.E.2d 621, ¶ 7, quoting State v. Engle, 74 Ohio St.3d 525, 527, 660 N.E.2d 450
      (1996).

      {¶ 20} “Crim.R. 11(C) governs the process that a trial court must use before
      accepting a felony plea of guilty or no contest.” Veney at ¶ 8. Before accepting a
      guilty plea in a felony case, the trial court must address the defendant personally
      and determine that “the defendant understands the effect of the plea of guilty * *
      *.” Crim.R. 11(C)(2)(b). The court must also inform the defendant of other
      matters under Crim.R. 11(C)(2)(a) and (c).

      {¶ 21} Mitchem acknowledges that this case involves the trial court's notification
      of his nonconstitutional rights under Crim.R. 11(C)(2)(b), specifically the effect
      of his guilty plea. Because this notification is not constitutionally based,
      substantial compliance is sufficient; this means that under the totality of the
      circumstances the defendant subjectively understands the implications of his plea
      and the rights he is waiving. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897
      N.E.2d 621, at ¶ 15, citing State v. Nero, 56 Ohio St.3d 106, 564 N.E.2d 474
      (1990).

      {¶ 22} The trial court fully complied with the Crim.R. 11(C)(2)(b) requirement
      that it determine that Mitchem understand the effect of the guilty plea by
      informing him that a guilty plea constituted a complete admission of his guilt of
      the crimes. See State v. Jones, 116 Ohio St.3d 211, 2007-Ohio-6093, 877 N.E.3d

                                                  9
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 10 of 16 PAGEID #: 391




       677, paragraph two of the syllabus (“[t]o satisfy the requirement of informing a
       defendant of the effect of a plea, a trial court must inform the defendant of the
       appropriate language under Crim.R. 11(B)”); Crim.R. 11(B)(1) (“[t]he plea of
       guilty is a complete admission of the defendant's guilt”). The written guilty plea
       form that Mitchem signed also stated that he understood that his guilty plea was
       an admission of his guilt of the crimes and a waiver of any defenses to them.

       {¶ 23} Moreover, the trial court had no duty at the plea hearing to advise
       Mitchem about his right to appeal. The trial court's duty to advise a defendant of
       the right to appeal does not arise until sentencing, and therefore, has no effect on
       whether the defendant's guilty plea was entered knowingly, voluntarily, and
       intelligently. See State v. Allen, 9th Dist. Summit No. 28213, 2017-Ohio-2831, ¶
       15; see also State v. Berecz, 4th Dist. Washington No. 16CA15, 2017-Ohio-266, ¶
       23 (“Although R.C. 2953.08 confers on a defendant the right to appeal from the
       sentence, it contains no requirement that the court notify the defendant of that
       right”).

       {¶ 24} Furthermore, as Mitchem concedes, although a guilty plea waives most
       issues for purposes of appeal, it does not waive all issues. See State v. Spangler,
       4th Dist. Lawrence No. 16CA1, 2016-Ohio-8583, ¶ 17, quoting State v. Grove,
       8th Dist. Cuyahoga No. 103042, 2016-Ohio-2721, ¶ 26 (“ ‘[g]enerally, a guilty
       plea waives all appealable errors that may have occurred in the trial court, unless
       the errors precluded the defendant from knowingly, intelligently, and voluntarily
       entering a guilty plea’ ”); State v. Legg, 2016-Ohio-801, 63 N.E.3d 424, ¶ 12 (4th
       Dist.) (guilty plea does not waive a claim that on its face the charge is one that the
       state cannot legally prosecute); R.C. 2953.08(A) (permitting appeals by
       defendants pleading guilty to a felony to contest their sentence under certain
       circumstances). So the trial court's statement that he could appeal within 30 days
       after being sentenced was not erroneous.

       {¶ 25} In fact at the final pretrial hearing a little more than a month earlier than
       the plea hearing, the trial court correctly informed him that his right to appeal
       would be limited by taking the plea; Mitchem then rejected the same plea
       agreement. And the plea form he signed at the plea hearing expressly provided
       that he understood that his plea waived “any and all constitutional, statutory, or
       factual defenses with respect to such crime(s) and this case.” The record thus
       establishes that Mitchem was well aware that his ability to appeal would be
       limited by his guilty plea.

       {¶ 26} Based on our de novo review, the trial court fully complied with Crim.R.
       11(C)(2)(b) by informing Mitchem and determining that he understood the effect
       of his guilty plea. The trial court correctly determined that Mitchem knowingly,
       intelligently, and voluntarily entered his guilty plea. We overrule his first
       assignment of error.

State v. Mitchem, 2018 WL 5972012, at *1-5.

                                                10
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 11 of 16 PAGEID #: 392




          Because a criminal defendant waives numerous constitutional rights when he pleads

guilty, the plea must be entered into knowingly and voluntarily in order to be constitutionally

valid. Boykin v. Alabama, 395 U.S. 238, 244 (1969). “The standard was and remains whether

the plea represents a voluntary and intelligent choice among the alternative courses of action

open to the defendant.” Sparks v. Sowders, 852 F.2d 882, 885 (6th Cir. 1988) (quoting North

Carolina v. Alford, 400 U.S. 25, 31 (1970)). In applying this standard, the Court must look at the

totality of circumstances surrounding the plea. Id. A criminal defendant’s solemn declaration of

guilt carries a presumption of truthfulness. Henderson v. Morgan, 426 U.S. 637, 648 (1976). A

criminal defendant cannot successfully challenge the voluntariness of his plea merely on the

basis that he was motivated to plead guilty. Brady v. United States, 397 U.S. 742, 750 (1970).

Moreover, “[a] criminal defendant ‘need only be [made] aware of the direct consequences of the

plea’ and a trial court ‘is under no constitutional obligation to inform the defendant of all the

possible collateral consequences of the plea.’” Rose v. Bauman, No. 2:17-cv-10836, 2018 WL

534490, at *5 (E.D. Mich. Jan. 24, 2018) (citing King v. Dutton, 17 F.3d 151, 153 (6th Cir.

1994)).

          The record indicates that Petitioner knew that his guilty plea would limit issues for a

potential appeal. Moreover, “there is no clearly established federal law ‘for the proposition that

a trial court has a positive duty to inform defendants who stipulate to sentences how’ this will

limit their appellate rights.” Walker v. Wainwright, No. 1:17-cv-01640, 2018 WL 8048753, at

*13 (N.D. Ohio Dec. 29, 2018) (citing Butler v. Warden, Lebanon Corr. Inst., 483 F. App’x 102,

109 (6th Cir. May 23, 2012); Thompson v. Sheets, No. 3:07-cv-2423, 2009 WL 2176050, at *1–3

(N.D. Ohio July 21, 2009) (finding no due process violation because “the trial court did not have

a duty to inform Petitioner of any right to appeal his stipulated sentence”); Caraballo v. Bracy,

                                                   11
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 12 of 16 PAGEID #: 393




Nor. 1:16-cv-3024, 2018 WL 3640202, *6 (N.D. Ohio June 12, 2018) (“[C]ourts within this

circuit applying Ohio law have found there can be no due process violation based on a trial

court’s failure to inform, if there was no underlying right to appeal.”).

       Thus, Petitioner’s first claim lacks merit.

B.     Ineffective Assistance of Counsel

       Petitioner asserts that he was denied the effective assistance of counsel because his

attorney forced him to plead guilty. The record does not support this claim.

       The state appellate court rejected Petitioner’s claim as follows:

       Mitchem contends that he received constitutionally ineffective assistance from his
       trial counsel. To prevail on a claim of ineffective assistance of counsel, a criminal
       defendant must establish (1) deficient performance by counsel, i.e., performance
       falling below an objective standard of reasonable representation, and (2)
       prejudice, i.e., a reasonable probability that, but for counsel's errors, the result of
       the proceeding would have been different. State v. Short, 129 Ohio St.3d 360,
       2011-Ohio-3641, 952 N.E.2d 1121, ¶ 113; Strickland v. Washington, 466 U.S.
       668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Failure to establish either part
       of the test is fatal to an ineffective-assistance claim. Strickland at 697, 104 S.Ct.
       2052; State v. Bradley, 42 Ohio St.3d 136, 143, 538 N.E.2d 373 (1989).

       {¶ 28} Mitchem claims that his trial counsel provided ineffective assistance to
       him by forcing him to plead guilty. But the record proves otherwise. As discussed
       in our disposition of his first assignment of error, Mitchem knowingly,
       intelligently, and voluntarily entered his guilty plea. And Mitchem stated that he
       was satisfied with his trial counsel's services during the trial court's colloquy with
       him at the plea hearing; he also stated in his signed guilty-plea form that he was
       “completely satisfied with the legal representation and advice” he received from
       his trial counsel and that no one had “coerced or induced” him to plead guilty.

       {¶ 29} Insofar as Mitchem relies on his post-sentence filings, his self-serving
       affidavit and his unverified statements were insufficient to establish his claim of
       ineffective assistance of counsel. See State v. Black, 4th Dist. Ross No.
       15CA3509, 2016-Ohio-3104, ¶ 14.

       {¶ 30} Therefore, Mitchem cannot establish either deficient performance by his
       trial counsel or prejudice. We overrule his second assignment of error.

State v. Mitchem, 2018 WL 5972012, at *5-6.



                                                 12
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 13 of 16 PAGEID #: 394




        A prisoner may challenge the entry of a plea of guilty on the basis that counsel’s

ineffectiveness prevented the plea from being knowing and voluntary. Tollett v. Henderson, 411

U.S. 258, 267 (1973). The two-part test announced in Strickland v. Washington, 466 U.S. 668,

687 (1984), applies to challenges to guilty pleas based on a claim of ineffective assistance of

counsel. Hill v. Lockhart, 474 U.S. 52, 59 (1985); Sparks v. Sowders, 852 F.2d 882, 884 (6th

Cir. 1988). In order to obtain relief, a prisoner raising such a claim must first show that

counsel’s advice was not within the range of competence demanded of attorneys in criminal

cases. Hill, 474 U.S. at 59; Sparks, 852 F.2d at 884.

        The second, or “prejudice” requirement, on the other hand, focuses on whether
        counsel’s constitutionally ineffective performance affected the outcome of the
        plea process. In other words, in order to satisfy the “prejudice” requirement, the
        defendant must show that there is a reasonable probability that, but for counsel’s
        errors, he would not have pleaded guilty and would have insisted on going to trial.

Hill, 474 U.S. at 59; Sparks, 852 F.2d at 884.

        The United States Supreme Court has cautioned federal habeas courts to “guard against

the danger of equating unreasonableness under Strickland with unreasonableness under §

2254(d).” Harrington, 562 U.S. at 105. The Court observed that, while “‘[s]urmounting

Strickland’s high bar is never . . . easy,’ . . . , [e]stablishing that a state court’s application of

Strickland was unreasonable under § 2254(d) is even more difficult.” Id. (quoting Padilla v.

Kentucky, 559 U.S. 356, 371 (2010), and citing Strickland, 466 U.S. at 689). The Supreme Court

instructed that the standards created under Strickland and § 2254(d) are both “‘highly

deferential,’ and when the two apply in tandem, review is ‘doubly’ so.” Id. (citations omitted).

Thus, when a federal habeas court reviews a state court’s determination regarding an ineffective

assistance of counsel claim, “[t]he question is not whether counsel’s actions were reasonable.




                                                    13
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 14 of 16 PAGEID #: 395




The question is whether there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Id.

       Applying this standard, Petitioner’s claim fails. Nothing in the record supports

Petitioner’s claim. The record reflects that Petitioner made a knowing, intelligent, and voluntary

decision to enter a guilty plea to the charges against him. He denied, while under oath and at the

time of his guilty plea, being forced or threatened by anyone to plead guilty. (Transcript, ECF

No. 8-1, PAGEID # 316.) He stated that he had read the plea agreement, understood it, had no

questions, and had discussed it with counsel. (PAGEID # 317.) He expressed his satisfaction

with the representation of defense counsel. (Id.)

       Solemn declarations in open court carry a strong presumption of verity. The
       subsequent presentation of conclusory allegations unsupported by specifics is
       subject to summary dismissal, as are contentions that in the face of the record are
       wholly incredible. Machibroda, supra, 368 U.S. at 495-496, 82 S.Ct., at 514 (s
       2255); Price v. Johnston, supra, at 334 U.S. 266, 286-287, 68 S.Ct. 1049, 1060-
       1061, 92 L.Ed. 1356 (s 2243).

Blackledge v. Allison, 431 U.S. 63, 74 (1977) (footnote omitted).

       Accordingly, Petitioner’s claim of ineffective assistance of counsel is without merit.


C.     Actual Innocence

       In claim three, Petitioner states that he is actually innocent and the trial court lacked

jurisdiction because the drugs were found behind the seat on the floorboard and not in a hidden

compartment.

       An independent or “free-standing” claim of actual innocence does not provide a basis for

federal habeas corpus relief. See Legrone v. Birkett, 571 F. App’x 417, 421 (6th Cir. 2014)

(citing Herrera v. Collins, 506 U.S. 390, 400 (1993) (“[C]laims of actual innocence . . . have

never been held to state a ground for federal habeas relief absent an independent constitutional



                                                 14
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 15 of 16 PAGEID #: 396




violation[.]”); see also Patterson v. Tibbals, No. 3:16-cv-098, 2018 WL 3957404, at *4 (S.D.

Ohio Aug. 17, 2018) (claim of actual innocence fails to state a claim upon which relief can be

granted) (citations omitted)).

        Additionally, to the extent that Petitioner intends to assert a claim that of an inadequate

factual basis for his guilty plea, this claim is equally without merit. “There is no federal

constitutional requirement that a factual basis be established to support a guilty plea.”

Holtgreive v. Curtis, 174 F.Supp.2d 572, 581 (E.D. Mich. Oct. 31, 2001).

        No federal constitutional issue is raised by the failure of a [ ] trial court to comply
        with state law or court rule concerning establishing the factual basis of a guilty
        plea. “The requirement that a sentencing court must satisfy itself that a sufficient
        factual basis supports the guilty plea is not a requirement of the Constitution, but
        rather a requirement created by rules and statutes.” United States v. Tunning, 69
        F.3d 107, 111 (6th Cir. 1995)(citing Higgason v. Clark, 984 F.2d 203, 208 (7th
        Cir.), cert. denied, 508 U.S. 977, 113 S.Ct. 2974, 125 L.Ed.2d 672 (1993)).
        Violations of state law and procedure that do not infringe specific federal
        constitutional protections are not cognizable claims under § 2254. Estelle v.
        McGuire, 502 U.S. 62, 67–68, 112 S.Ct. 475, 480, 116 L.Ed.2d 385 (1991). On
        habeas review, a federal court is not permitted to review whether a plea colloquy
        conformed with the strictures of state rules, but only whether it comported with
        the requirements of constitutional due process. Ramos v. Rogers, 170 F.3d 560,
        563 n. 2 (6th Cir. 1999). The fundamental constitutional consideration when a
        petitioner challenges his plea is whether it was voluntary.

Id., at 582.

        Petitioner’s third claim therefore lacks merit.

                                    IV.     DISPOSITION

    For the reasons set forth above, it is RECOMMENDED that this action be DISMISSED.


                                 PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

                                                  15
Case: 2:20-cv-04241-JLG-CMV Doc #: 13 Filed: 02/12/21 Page: 16 of 16 PAGEID #: 397




authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further

advised that, if they intend to file an appeal of any adverse decision, they may submit arguments

in any objections filed, regarding whether a certificate of appealability should issue.




                                                      /s/ Chelsey M. Vascura
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 16
